UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7570


KENNETH LEE HUCKABEE,

                Petitioner - Appellant,

          v.

WARDEN CHIP STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Mary G. Lewis, District Judge.
(8:14-cv-03503-MGL)


Submitted:   November 22, 2016            Decided:   November 29, 2016


Before DIAZ and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Lee Huckabee, Appellant Pro Se.     Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth Lee Huckabee seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.            The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.   § 636(b)(1)(B)   (2012).      The     magistrate   judge

recommended that relief be denied and advised Huckabee that failure

to file timely objections to this recommendation could waive

appellate   review   of   a   district   court   order    based   upon   the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Huckabee has waived appellate review by failing

to timely file objections.      Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  DISMISSED



                                    2